DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 06/11/2021 is acceptable.
                                                                Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                         Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/11/2021.
                                           Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.    Claims 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over XU (CN 111244107 A) in view of SHIM et al., hereafter “SHIM” (U.S. Publication No. 2014/0147976 A1) and further in view of KIM (U.S. Publication No. 2016/0149165 A1).
      Regarding claim 13, XU discloses a display device comprising: 
             a substrate (100) including a first component area (refers a region wherein the component (10) is located) in which a first transmission portion (T1) is arranged, a second component area (similarly to the first component area, wherein the second component is located) that surrounds the first component area and in which a second transmission portion (T2) is arranged, and a main display area (DA) surrounding at least a portion of the second component area (T2) (e.g. Fig. 2 and English Text).             
      XU discloses the features of the claimed invention as discussed above, but does not disclose the second transmission portion having a second light transmittance that is different from a first light transmittance of the first transmission portion and an insulating layer arranged on the substrate and having a first transmission hole corresponding to the first transmission portion and exposing a first portion of an upper surface of the substrate; and a plurality of display elements arranged on the insulating layer and corresponding to the first component area, the second component area, and the main display area, wherein the insulating layer comprises an inorganic insulating layer and an organic insulating layer that is arranged on the inorganic insulating layer, and wherein at least one of the inorganic insulating layer and the organic insulating layer has a second transmission hole that exposes a second portion of the upper surface of the substrate in the second transmission portion.
     SHIM, however, discloses the second transmission portion (230) having a second light transmittance that is different from a first light transmittance of the first transmission portion (e.g. Fig. 1 and para [0152]).
      The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the second transmission portion having a second light transmittance that is different from a first light transmittance of the first transmission portion since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
    XU and SHIM discloses the features of the claimed invention as discussed above, but does not disclose an insulating layer arranged on the substrate and having a first transmission hole corresponding to the first transmission portion and exposing a first portion of an upper surface of the substrate; and a plurality of display elements arranged on the insulating layer and corresponding to the first component area, the second component area, and the main display area, wherein the insulating layer comprises an inorganic insulating layer and an organic insulating layer that is arranged on the inorganic insulating layer, and wherein at least one of the inorganic insulating layer and the organic insulating layer has a second transmission hole that exposes a second portion of the upper surface of the substrate in the second transmission portion.
     KIM, however, discloses an insulating layer (140/130/120/105) arranged on the substrate (100) and having a first transmission hole (162) corresponding to the first transmission portion (T1) and exposing a first portion of an upper surface of the substrate (100); and a plurality of display elements (15/170/175, Fig. 4) arranged on the insulating layer (140/130/120/105) and corresponding to the first component area (corresponding to T1), the second component area (corresponding to T2), and the main display area (I), wherein the insulating layer (140/130/120/105) comprises an inorganic insulating layer (140, para [0132]) and an organic insulating layer (130, see Fig. 7 and para [0065]) in KIM (U.S. Publication No. 2017/0200775 A1/120, para [0126] and 105, para [0123])) that is arranged on the inorganic insulating layer (140), and wherein at least one of the inorganic insulating layer (130/120/105) and the organic insulating layer (140) has a second transmission hole (164) that exposes a second portion of the upper surface of the substrate (100) in the second transmission portion (T2) (e.g. Figs. 8-9)..
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of XU and SHIM to provide an insulating layer arranged on the substrate and having a first transmission hole corresponding to the first transmission portion and exposing a first portion of an upper surface of the substrate; and a plurality of display elements arranged on the insulating layer and corresponding to the first component area, the second component area, and the main display area, wherein the insulating layer comprises an inorganic insulating layer and an organic insulating layer that is arranged on the inorganic insulating layer, and wherein at least one of the inorganic insulating layer and the organic insulating layer has a second transmission hole that exposes a second portion of the upper surface of the substrate in the second transmission portion as taught by KIM for a purpose of forming the display device and the corresponding component areas for the display device.
      Regarding claim 14, XU, SHIM and KIM (citations to XU unless otherwise noted) discloses wherein the inorganic insulating layer (140) is continuously arranged in the second transmission portion (T2), and wherein the organic insulating layer (130/120/105) has a second transmission hole (164) in the second transmission portion (T2) (e.g. Fig. 8 in KIM)
     Regarding claim 15, XU, SHIM and KIM (citations to XU unless otherwise noted) discloses wherein the inorganic insulating layer (130/120/105) has a second transmission hole (164) in the second transmission portion (T2), and wherein the organic insulating layer (130/120/105) is continuously arranged in the second transmission portion (T2) (e.g. Fig. 8 in KIM).
       Regarding claim 16, XU, SHIM and KIM (citations to XU unless otherwise noted) discloses wherein each of the inorganic insulating layer (130/120/105)and the organic insulating layer (140) has a second transmission hole (164) in the second transmission portion (T2), wherein each of the plurality of display elements (150/170/175) comprises a pixel electrode (150) and an opposite electrode (175), wherein the display device further comprises a pixel defining layer (160) that covers an edge of the pixel electrode (150), and wherein the pixel defining layer (160) has a third hole (between 160) connected to the first transmission hole (162) and is continuously arranged in the second transmission portion (T2) (e.g. Fig. 9 in KIM).
         Regarding claim 17, XU, SHIM and KIM (citations to XU unless otherwise noted) discloses wherein each of the plurality of display elements comprises a pixel electrode (150) and an opposite electrode (175), and wherein the opposite electrode (175) has an opposite electrode hole (between 175) connected to the first transmission hole (162) and is continuously arranged in the second transmission portion (T2) (e.g. Fig. 9 in KIM).
                                                  Allowable Subject Matter
6.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-12 would be allowed.
         Claims 18-23 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having an alignment pattern arranged on the substrate and overlapping the second transmission hole and configured to align a component with the second component area as cited in the independent claim 1.
        Claims 2-12 are directly or indirectly depend on the independent claim 1.
        Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a component, wherein the component comprises: a lens overlapping the first component area; and a module in which the lens is arranged, the module overlapping the second component area as cited in claim 18.
        Claims 19-20 are directly or indirectly depend on claim 18, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                            Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892